DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/011383 to Higashihara et al. (“Higashihara”).
Regarding claim 1, Higashihara discloses an electrochromic integrated glazing unit (IGU) (see Figs. 10A, 10B and Fig. 1 for details of the electrochromic device), comprising: an electrochromic lite comprising: a first piece of carrier glass 1002; a second piece of carrier glass 1006; and an electrochromic device 1004 disposed between the first piece of carrier glass and the second piece of carrier glass; wherein the first and second pieces of carrier glass are offset such that the first piece of carrier glass extends farther than both the second piece of carrier glass and the electrochromic device along a first edge of the electrochromic lite; a glass lite 1007; a spacer 1009 disposed between the second piece of carrier glass and the glass lite; and a sealant 1010 disposed between the first piece of carrier glass and the glass lite along a first edge of the electrochromic IGU and wherein the sealant is further disposed between the second piece of carrier glass and the glass lite; wherein the sealant 1010 bonds the first piece of carrier glass 1002 to the glass lite in an outermost first region along the first edge of the electrochromic IGU, the outermost first region comprising a dimension PD (vertical distance in which 1010 contacts 1007); and wherein the sealant bonds 1010 the second piece of carrier glass 1006 to the glass lite 1007 in a second region interior to the outermost first region along the first edge of the electrochromic IGU, the second region comprising a dimension SD (vertical distance where 1010 contacts 1006), wherein a width of the electrochromic IGU is W (horizontal length of 1001), wherein a height of the electrochromic IGU is H (vertical length from top to bottom of 1001), wherein a width of the spacer is WS (horizontal length of 1009), wherein a height of the spacer is HS (vertical length of 1009), wherein WS=W (horizontal length of 1001) -2PD-2SD (from both left and right sides of the IGU).
Higashihara does not expressly disclose that and wherein if SD is less than 8 mm then HS=H-2PD-SD-8 mm, and if SD is greater than 8 mm then HS=H-2PD-2SD. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. 
Regarding claim 3, Higashihara discloses that the sealant 1010 bond between the second piece of carrier glass 1006 and the glass lite 1007 in the second region interior to the outermost first region along the first edge of the electrochromic IGU reduces the shear stress between the first and second pieces of carrier glass, when the electrochromic IGU is oriented vertically and the first edge of the electrochromic IGU is oriented down, compared to a structure without the sealant bond between the second piece of carrier glass and the glass lite in the second region. Moreover, where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best,562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Higashihara discloses that the sealant is selected from the group consisting of polyisobutylene (PIB), polysulfide (PS), polyurethane (PU), silicone (see par 0081), hot melt butyl (HMB), and reactive HMB dual seal equivalent.
Regarding claim 5, Higashihara discloses that the first or second piece of carrier glass comprise strengthened soda lime glass having a thickness in the approximate range from about 3.0 mm to about 6.0 mm. See par 0078.
Regarding claim 6, Higashihara does not disclose that the offset between the first and second pieces of carrier glass is from 2 mm to 6 mm.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A. The size of the offset would be obviously adjusted in order to accommodate control components in the space created by the offset.
Regarding claim 7, Higashihara discloses that the electrochromic device comprises an electrochromic material 108-120 between first and second substrates 106, 122, wherein: the first substrate is attached to the first piece of carrier glass; the second substrate is attached to the second piece of carrier glass; and the substrates are glass or plastic (par 0034).
Regarding claim 8, Higashihara discloses that the electrochromic device substrates comprise: borosilicate glass with a coefficient of thermal expansion about 2.2 g/cu-cm; a thickness from 0.25 mm to 1 mm (par 0077); and a greater than 90% probability of withstanding a thermal stress or withstand a thermal edge stress less than 100 MPa (par 0076).
Regarding claim 9, Higashihara discloses that the electrochromic device comprises a first electrochromic material 108-122 between first and second substrates, but the embodiment of Figs. 10A-10B does not disclose a second electrochromic material between third and fourth substrates, wherein: the second substrate and the third substrates are attached to each other; the first substrate is attached to the first piece of carrier glass; and the fourth substrate is attached to the second piece of carrier glass. 
Higashihara discloses another embodiment in Figs. 12A and 12B for an electrochromic IGU with two electrochromic devices (1204, 1206) such that there is a second electrochromic material between third and fourth substrates ( of 1206), wherein: the second substrate and the third substrates are attached to each other (substrates of 1204 and 1206 attached via 1205); the first substrate is attached to the first piece of carrier glass; and the fourth substrate is attached to the second piece of carrier glass. It has been held that a mere duplication of parts, such as the duplication of the second electrochromic device, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  
Regarding claim 10, Higashihara discloses that the electrochromic device is laminated to the first and second pieces of carrier glass with a material 1003, 1005 selected from the group consisting of polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), polyurethane (PU), an ultraviolet activated adhesive, or other transparent or translucent bonding material (par 0080).	

Allowable Subject Matter
Claims 11 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of an electrochromic LGU comprising inter alia shear blocks affixed to the first and second pieces of carrier glass with sealant. Higashihara discloses an inventive edge for an electrochromic device with a spacer and L-shaped sealant. While other cited prior art discloses L-shaped seals for offset glass panels, they are with respect to edges to create vacuum panel seals and are absent motivation to place such an edge seal for electrochromic glass units.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Applicant's arguments that Higashihara does not disclose the new limitations of amended claim 1 are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the rejection above, Higashihara renders the claimed invention obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633